Citation Nr: 1733485	
Decision Date: 08/16/17    Archive Date: 08/23/17

DOCKET NO.  10-22 904A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an effective date prior to January 12, 2001 for the grant of service connection for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney


ATTORNEY FOR THE BOARD

D. Barrett, Associate Counsel



INTRODUCTION

The Veteran had active service from November 1967 to October 1971.  

This matter comes before the Board of Veterans' Appeals (Board) from November 2008 and December 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.


FINDINGS OF FACT

1.  An original claim for entitlement to service connection for PTSD was received by VA on August 20, 1986.  

2.  The RO initially denied service connection for PTSD in a November 1986 rating decision on the basis that the Veteran did not have a diagnosis of PTSD.

3.  The Veteran was diagnosed with PTSD based on verified stressors at a VA examination on January 26, 1988.

4.  In December 1990, the Board denied PTSD on the basis that a diagnosis of PTSD based on verified stressors was not shown.

5.  The RO received petitions to reopen the claim of service connection for PTSD in June 1996, January 2001, and April 2003.

6.  In a July 2007 decision, the Board reopened the claim of service connection for PTSD and remanded for further development.

7.  The RO granted service connection for PTSD in a November 2008 rating decision based on a June 2008 PTSD Worksheet which corroborated the Veteran's in-service PTSD stressors.


CONCLUSION OF LAW

The criteria for an effective date of January 26, 1988 for the grant service connection for PTSD have been met.  38 U.S.C.A. § 5110 (West 2015); 38 C.F.R. § 3.156(c), 3.400 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks to establish an effective date earlier than January 12, 2001, for the grant of service connection for PTSD.

Generally, the effective date for an award for disability compensation, based on an original claim in conjunction with a grant of entitlement to service connection is the day following separation from active service or the date entitlement arose, if the claim is received within one year after separation from service; otherwise, the effective date is the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2015); 38 C.F.R. § 3.400(b) (2016).  The effective date for the grant of service connection based on an original claim cannot be earlier than the date VA received the claim.  See 38 U.S.C.A. § 5110(a) (West 2015); 38 C.F.R. § 3.400 (2016); Adams v. Shinseki, 568 F.3d 956, 960 (Fed. Cir. 2009).

For an award based on a claim reopened after a final adjudication, the effective date is typically the date that the request to reopen was filed.  See 38 U.S.C. § 5110(a); Adams, 568 F.3d at 960.  

The Veteran originally filed a claim of service connection for PTSD that was received by VA on August 20, 1986.  In that claim, the Veteran reported stressful events while serving in Vietnam.  He reported being stationed in Da Nang and Monkey Mt. for four months.  While there, he contends he witnessed a lot of his friends being shot and saw his friend get his head blown off.  He also maintains that he experienced a lot of enemy fire come into the compound.

This claim was denied in a November 1986 and in July 1987 rating decisions because there was no diagnosis of PTSD.  The Veteran perfected his appeal of these rating decisions.  The appeal was before the Board in October 1988 and was remanded for further development.  Notably, the remand requested the Veteran provide specific clarifying information concerning the stressors he experienced.  The Board remanded the case again in April 1990, this time to honor the Veteran's request for a hearing with the regional office and to replace his representative.  In December 1990, the Board denied the claim for PTSD because "the Veteran was not shown to have been exposed to a significant stressor during service such as would support a valid diagnosis of PTSD of service origin."

Additional rating decisions in July 1991, December 1996, December 2001, April 2003, and January 2004 denied the claim for PTSD based on either no new and material evidence presented or no verifiable stressors.

In July 2007, the Board reopened the claim for PTSD, finding new and material evidence had been presented since the last final decision.  The claim was then remanded for additional development.

The RO granted service connection for PTSD in November 2008 and assigned an effective date of April 24, 2003.  The grant of service connection was based, at least in part, on a June 2008 PTSD Worksheet which confirmed the Veteran's stressors.  Notably, the record indicates the Veteran's claimed in-service stressor events were corroborated with VA sources which proved DaNang AB was attacked 25 times while the Veteran was stationed there.  The Veteran's records placed him with the 366 Trans Squadron DaNang AB, RVN, from June 5, 1968 to September 26, 1968; then he was assigned to Hq 620 Tac Con Squad, DaNang AB, RVN, from September 27, 1968 to June 24, 1969.  In a December 2008 rating decision, the RO assigned an earlier effective date of January 12, 2001.  The Veteran appealed from this decision.

The record indicates that the RO's grant of service connection for PTSD was based, in part, after review of additional service department records not previously of record which corroborated the Veteran's in-service PTSD stressor.  These additional service department records, by law, allow for reconsideration of the earlier adjudications.  38 C.F.R. § 3.156(c) (2016); see Vigil v. Peake, 22 Vet. App. 63 (2008).  

38 C.F.R. § 3.156(c)(3) also states that an award made based on newly submitted service department records is effective the date VA received the prior claim or the date entitlement arose, whichever is later.  As such, the next question is whether there is medical evidence of PTSD dating back to the date of the Veteran's initial claim for service connection in August 1986, as an effective date cannot be awarded before the Veteran actually has a claimed disability.

The Veteran and his representative contend that the earlier effective date should be August 20, 1986, the date the original claim was filed.  

The Board notes that prior to November 7, 1996, service connection for PTSD required medical evidence establishing a clear diagnosis of PTSD - in addition to credible supporting evidence that the claimed in-service stressor actually occurred; and a link, established by medical evidence, between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304 (f) (1997).  VA amended the regulations addressing mental disabilities, effective November 7, 1996.  Under the revised regulations, service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125 (a), a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  The provisions of 38 C.F.R. § 4.125 (a) require that a diagnosis of a mental disorder conform to the Diagnostic and Statistical Manual, Fourth Edition (DSM-IV).  38 C.F.R. § 3.304 (f) (2016).  

Turning to the evidence of record, in August 1986, the Veteran was admitted to the Brownwood Regional Hospital with a history of conflict within the family and suicidal thought over the previous few weeks.  He was diagnosed with major depressive illness, presenting as chest pain, and anxiety disorder.  From August to November 1986, the Veteran was admitted to a VA hospital to determine whether dysthymic disorder or PTSD was present.  He reported having nightmares of Vietnam.  The assessment following a VA psychological evaluation was adjustment disorder and personality disorder.  It was also noted that he had an average score on the PTSD scale, suggesting no significant relationship to this disorder.  The final diagnosis was dysthymic disorder.  The Veteran was hospitalized on a transfer basis at another VA hospital in November and December 1986; the hospital discharge diagnosis was dysthymic disorder.  

On psychological consultation by VA in January 1987, the Veteran reported a remote history of ethanol abuse and several Vietnam-related nightmares per week.  The impression was dysthymic disorder, by history, and rule out personality disorder.  From March to June 1987, additional assessments at VA outpatient mental health clinic were dysthymic disorder and rule -out PTSD.

In a letter dated in August 1987 and received at VA in November 1987, the Veteran was diagnosed with PTSD by a private physician, Dr. D.  Dr. D. determined that the Veteran had PTSD based on his Vietnam experiences, but the letter did not mention any specific stressors.  

At a VA examination on January 26, 1988, the Veteran was diagnosed with PTSD by a VA clinician.  The specific stressors noted and considered in reaching this diagnosis included the Veteran's reported exposure to fire fights on a couple of occasions, coming under rocket attack on at least one occasion, bombing attacks, and the loss of his two close friends from hand grenades all while in Vietnam.

As the claim for service connection for PTSD was received on August 20, 1986, (and since this claim was received more than one year after the Veteran's separation from service in October 1971); the proper effective date for the award of service connection for PTSD is either the date of claim or date entitlement arose, whichever is later.  See 38 C.F.R. § 3.400(b)(1) (2016).  

As the first clear diagnosis of PTSD, based on (later) verified stressors was shown at the VA examination on January 26, 1988 - this date is the proper effective date for the grant of service connection as it is the date entitlement arose.  


ORDER

An effective date of January 26, 1988 for the grant of service connection for PTSD is granted.



____________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


